Citation Nr: 0628807	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder, and a skeletal disability, to include injuries to 
the left shoulder and back.  The veteran appealed the denial 
of service connection for post-traumatic stress disorder and 
a skeletal disability.  The veteran testified before the 
undersigned Board member at a March 2004 hearing held at the 
RO.  

The Board initially considered this appeal in August 2004 and 
remanded the appeal for further evidentiary development and 
for a VA orthopedic examination.  The RO completed the 
development directed by the August 2004 remand and the appeal 
is now ready for final adjudication. 

In a February 2005 rating decision, the RO granted service 
connection for a left shoulder disability, which the Board 
considers a full grant of the benefit sought on appeal for 
this claim.  The RO continued to deny entitlement to service 
connection for a back disability and for a psychiatric 
disability, to include post-traumatic stress disorder, in a 
February 2005 statement of the case.  The Board notes, in 
regard to the claim for service connection for a psychiatric 
disability, that the veteran only appealed the denial of 
entitlement to service connection for post-traumatic stress 
disorder and not any other psychiatric disability.  
Therefore, only the issues of entitlement to service 
connection for post-traumatic stress disorder and a back 
disability remain on appeal. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have post-traumatic stress disorder 
attributable to service.

3.  The veteran does not have a back disability attributable 
to service.



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154,. 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in April 2001, September 2004 and June 2006, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The September 2004 letter also generally 
advised the veteran to submit any additional evidence or 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the June 
2006 letter provided notice regarding the granting of an 
effective date and a disability rating, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice to send 
any additional information in support of his claims until the 
September 2004 letter, after the December 2001 rating 
decision on appeal.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, a supplemental statement of 
the case was issued after the September 2004 notice, making 
all relevant notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the June 2006 letter was provided after the last 
issued supplemental statement of the case, the Board finds 
that the veteran is not prejudiced by this timing deficiency; 
the June 2006 letter involved notice issues that are not 
reached by a denial of the underlying benefits, and, thus, 
the veteran cannot be prejudiced by not receiving timely 
notice of these downstream issues.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran was involved in a motor vehicle accident while in 
service.  He is service connected for a left elbow injury 
incurred in the accident.  The veteran asserted that he had 
left shoulder and back injuries that are somehow related to 
the motor vehicle accident.  

The veteran also alleged that he has a psychiatric disability 
connected to his service.  The veteran specifically asserted 
that he had post-traumatic stress disorder.  He noted his 
stressors as having coworkers commit suicide, frustration 
from the intense pressure stemming from his duties involving 
the construction and maintenance of nuclear weapons and the 
lasting effects of the motor vehicle accident.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Post-Traumatic Stress Disorder 

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

The veteran served in the United States Air Force.  For a 
period of time during his service, the veteran duties 
included inspecting, assembling and maintaining nuclear 
weapons.  The veteran alleged that co-workers committed 
suicide.  In addition, the veteran contended that there were 
great pressures from this job.  Also, in August 1966, while 
in service, the veteran was involved in a motor vehicle 
accident.  After these events occurred, the veteran asserted 
that he has had a tremendous amount of anger and developed 
an inability to interact well with others.  The veteran 
noted that these changes in his personality have prevented 
him from maintaining employment and resulted in six failed 
marriages.  The veteran contended that these three events 
were the stressors that caused him to have post-traumatic 
stress disorder.  

The veteran did not allege that he engaged in combat.  As 
there is no evidence of record that indicates that the 
veteran engaged in combat, the veteran's alleged stressors 
require corroboration.  

The veteran has been diagnosed as having multiple 
personality and mental disorders, including attention 
deficit disorder and paranoid personality disorder.  The 
veteran's record also contains evidence that he has been 
diagnosed as having post-traumatic stress disorder.  One 
diagnosis of post-traumatic stress disorder is included in 
the record from a VA physical provided in May 2000, which 
included a review of his mental status.  As in the other 
documents of record indicating that the veteran has post-
traumatic stress disorder, the document does not indicate 
the basis or rationale for the diagnosis and does not 
preclude that the diagnosis was provided solely due to 
history given by the veteran.  As such, the Board concludes 
that this evidence has no probative value.

In the record, there are two complete psychiatric 
examinations.  In May 1997, the veteran underwent a 
psychiatric evaluation and mental status examination by a 
private medical doctor.  The medical doctor did not make 
note of post-traumatic stress disorder, and instead, 
diagnosed adult attention deficit disorder.

The veteran underwent a VA psychiatric examination in June 
2000.  The veteran related to the examiner his alleged 
stressors.  The examiner opined that the veteran clearly did 
not have post-traumatic stress disorder because he did not 
have traumatic experiences in the military which met the 
criteria of DSM-IV.  As the examiner explained her rationale 
for concluding that the veteran did not have post-traumatic 
stress disorder, the Board finds this evidence of high 
probative value and relies on it in finding that the veteran 
does not have post-traumatic stress disorder.  

As the evidence indicates that the veteran does not have 
post-traumatic stress disorder, it is unnecessary to 
corroborate the veteran's in-service stressors.  The Board 
concludes that the preponderance of the evidence indicates 
that the veteran does not have post-traumatic stress 
disorder attributable to service.  Therefore, the benefit of 
the doubt doctrine is inapplicable and the veteran's claim 
for entitlement to service connection for post-traumatic 
stress disorder is denied.  38 U.S.C.A. § 5107.

Back Disability

As noted, the veteran was involved in a motor vehicle 
accident.  A service medical record made at the time, dated 
August 8, 1966, notes that the veteran experienced 
lacerations to his left elbow and his right anterior trunk 
from the motor vehicle accident.  The veteran's separation 
examination indicates that the veteran experienced pain in 
his left elbow and right thumb during cold weather as a 
result of the accident.  The veteran is currently service 
connected for his left elbow disability, and as noted, in 
December 2005, the RO granted service connection for the 
veteran's left shoulder disability.  The Board notes that 
the veteran's service medical records are absent of 
treatment or complaints of back pain or injury.

After service, the veteran sought treatment at VA facilities 
for back pain.  The veteran underwent a computerized 
tomography (CT) scan of his back in May 2003.  The VA 
medical doctor interpreting the scan found degenerative 
spurring in the lumbar spine and localized severe spinal 
stenosis.  Testing performed since that time has confirmed 
that the veteran has degenerative changes to his back.

As directed by the Board's August 2004 remand, the veteran 
underwent a VA medical examination in October 2004 to 
determine the nature and etiology of his back disability.  
The veteran related to the examiner that his back pain did 
not exist or was minimal until 2001.  In 2001, when turning 
to reach for something, the veteran began to experience 
chronic back pain.  The examiner related that the veteran 
had no reason to connect his current back disability to 
service other than that the motor vehicle accident was 
severe.

The examiner concluded that the veteran's back disability is 
probably unrelated to the veteran's service or to the motor 
vehicle accident he was involved in during service.  The 
Board notes that the examiner did not phrase his opinion in 
the requested form of whether it was as likely as not that 
any back disability identified on examination was casually 
related to the veteran's active service or any incident 
therein.  The Board finds, however, that the examiner 
clearly indicated that he concluded that there was no nexus 
between the veteran's back disability and service.

The Board finds no medical evidence that links the veteran's 
back disability to service.  The Board finds of high 
probative value the October 2004 medical examination which 
found no nexus between the veteran's service and his back 
disability as the examiner fully reviewed the veteran's 
medical history, including his claims file, and provided 
rationale for not finding a nexus between the veteran's 
service and his back disability.  Although the Board 
concludes that the veteran experiences a back disability, 
the evidence indicates that there is no nexus between this 
disability and service.  Therefore, the Board concludes that 
the veteran's back disability is not connected to service.

The Board is aware of the veteran's contention that his back 
disability is somehow etiologically related to service.  The 
veteran's contentions alone, however, do not constitute 
competent medical opinions as he is a lay person with no 
medical training or expertise.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The preponderance of the evidence indicates that the veteran 
does not have a back disability attributable to service.  
Therefore, the benefit of the doubt doctrine is inapplicable 
and the veteran's claim for service connection for a back 
disability is denied.  See 38 U.S.C.A. § 5107. 




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


